NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 26 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
FRIENDS OF TAHOE FOREST                          No. 14-15336
ACCESS; WEBILT FOUR WHEEL
DRIVE CLUB; FRIENDS OF                           D.C. No. 2:12-cv-01876-JAM-
GREENHORN; NEVADA COUNTY                         CKD
WOODS RIDERS; GRASS VALLEY 4-
WHEEL DRIVE CLUB; HIGH SIERRA
MOTORCYCLE CLUB; DAVID C.                        MEMORANDUM*
WOOD; KYRA,

              Plaintiffs - Appellants,

 v.

UNITED STATES DEPARTMENT OF
AGRICULTURE; TOM VILSACK,
Secretary, U.S. Department of Agriculture;
UNITED STATES FOREST SERVICE;
TOM TIDWELL, Chief, U.S. Forest
Service; RANDY MOORE, Regional
Forester, U.S. Forest Service’s Pacific
Southwest Region; TOM QUINN, Forest
Supervisor, Tahoe National Forest,

              Defendants - Appellees,

THE WILDERNESS SOCIETY;
CENTRAL SIERRA ENVIRONMENTAL
RESOURCE CENTER; FOREST ISSUES


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
GROUP; MOTHER LODE CHAPTER
OF THE SIERRA CLUB; PUBLIC
EMPLOYEES FOR ENVIRONMENTAL
RESPONSIBILITY; SIERRA
FOOTHILLS AUDUBON SOCIETY,

              Intervenor-Defendants -
Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                     Argued and Submitted February 8, 2016
                           San Francisco, California

Before: HAWKINS and MURGUIA, Circuit Judges and BREYER,** District
Judge.

      Appellants are groups of motor sports enthusiasts who challenge the

adequacy of the U.S. Forest Service’s Environmental Impact Statement on the

Tahoe Motorized Travel Management Project. Appellants appeal the district

court’s grant of summary judgment in favor of the Forest Service and other federal

government defendants on Appellants’ claims that the Forest Service violated

various provisions of the National Environmental Policy Act (“NEPA”), 42 U.S.C.

§ 4321 et seq., when it evaluated the environmental impacts of permitting or


       **
            The Honorable Charles R. Breyer, United States District Judge for the
Northern District of California, sitting by designation.

                                         2
prohibiting motor vehicle use on 869 miles of “user-created” roads and trails in the

Tahoe National Forest. The term “user-created” refers to those roads and trails that

visitors to the Forest created over time by driving vehicles off of the agency-

maintained system of roads and trails. We affirm.

      The Tahoe Motorized Travel Management Project implemented the

Department of Agriculture’s 2005 Travel Management Rule, which provided for a

nationwide overhaul of off-road vehicle management in America’s National

Forests. See Travel Management; Designated Routes and Areas for Motor Vehicle

Use, 70 Fed. Reg. 68,264, 68,264 (Nov. 9, 2005) (codified at 36 C.F.R. §§ 212,

251, 261, 295). The Rule required the Forest Service to draft a new map of roads,

trails, and other areas in each National Forest that the agency designated as open

for motorized travel, and to prohibit the public from possessing or operating a

motor vehicle “on National Forest System lands . . . other than in accordance with

those designations,” including on any existing user-created routes not selected for

inclusion in the Forest Service’s official transportation network. 36 C.F.R.

§ 261.13.

      Because the Forest Service’s decision to regulate motor vehicle use in the

National Forests stands to have a significant impact on “the quality of the human

environment,” NEPA obligated the agency to prepare a detailed Environmental

                                          3
Impact Statement (“EIS”) in order to assess the potential environmental effects of

various alternative proposals prior to settling on a course of action. 42 U.S.C.

§ 4332(C). Accordingly, the Forest Service prepared an EIS for the Tahoe

Motorized Travel Management Project to assist the agency in determining which,

if any, of the 869 miles of user-created routes in the Tahoe National Forest would

be included in its final list of authorized trails and roads. In 2010, the Forest

Service issued a final Rule of Decision designating approximately 62 miles of user-

created roads and trails in the Tahoe National Forest into the agency’s official

transportation system, and closing the remainder of user-created roads and trails to

future motor vehicle use.

      Appellants subsequently brought suit alleging a variety of procedural defects

arising out of the Forest Service’s NEPA analysis that led to its decision not to

designate more than 62 miles of user-created roads and trails. The Forest Service’s

compliance with NEPA is subject to judicial review under the Administrative

Procedure Act. See Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety

Admin., 538 F.3d 1172, 1193–94 (9th Cir. 2008). We review the district court’s

summary judgment decision de novo, determining whether the Forest Service acted

arbitrarily, capriciously, or “otherwise not in accordance with law” with respect to

the Tahoe Motorized Travel Management Project’s EIS. See 5 U.S.C. § 706(2)(A);

                                           4
Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059, 1065 (9th

Cir. 2004).

      We hold that the Forest Service considered a reasonable range of alternatives

to implement the 2005 Travel Management Rule in the Tahoe National Forest and

fully considered the environmental impacts of those alternatives; this is all that

NEPA requires. See 42 U.S.C. § 4332(E); 40 C.F.R. §§ 1502.14, 1502.16(d). The

record demonstrates that the Forest Service engaged in a robust public process to

develop six action alternatives that were consistent with the Motorized Travel

Management Project’s stated purpose and need: “to regulate unmanaged motor

vehicle travel by the public” that was “adversely impact[ing] the environment,”

and to continue to “[p]rovide motorized access to existing dispersed recreation

opportunities” and “a diversity of motorized recreation opportunities” in the Forest.

See Westlands Water Dist. v. U.S. Dep’t of Interior, 376 F.3d 853, 865 (9th Cir.

2004) (providing that the underlying purpose and need dictates the reasonableness

of an agency’s alternatives analysis). These action alternatives varied in the

number of miles of user-created routes they would designate (a range of zero to

approximately eighty miles); in the number of “open areas” for motor vehicle use

that would be established under each plan; in the types of vehicles that would be

permitted; and in the seasons in which motor vehicle use would be allowed, among

                                           5
other things. The Forest Service also evaluated the environmental consequences of

continuing to allow motor vehicle use on all 869 miles of user-created roads and

trails through its consideration of a “no-action alternative.” The Forest Service’s

assessment of the environmental impacts of each alternative was detailed and

thorough. Plaintiffs have failed to show how considering additional alternatives

would have fostered more informed decision making than the alternatives that the

Forest Service analyzed and rejected based on the adverse environmental impacts it

perceived. See California v. Block, 690 F.2d 753, 767 (9th Cir. 1982) (explaining

that an agency is not obligated to consider an alternative unless it would have aided

the agency in making a “reasoned choice”).

      We further find that the Forest Service did not act arbitrarily in limiting its

analysis of the cumulative impacts of the Motorized Travel Management Project to

the boundary of the Tahoe National Forest. The Tahoe National Forest was the

designated project area, and we have affirmed that an agency’s decision to use a

project’s boundaries as the geographic scope of its cumulative effects analysis is

reasonable, even where a project may have cumulative impacts in a broader

geographic area. See Inland Empire Pub. Lands Council v. U.S. Forest Serv., 88
F.3d 754, 764 (9th Cir. 1996) (holding that the Forest Service did not have to

consider cumulative impacts on animal populations adjacent to, but outside, of a

                                           6
project area); see also Selkirk Conservation All. v. Forsgren, 336 F.3d 944, 960

(9th Cir. 2003) (“It was not unreasonable for the Forest Service to limit its analysis

to the [geographic unit] in which the . . . Project would take place.”). The Forest

Service also provided a rationale for not assessing the potential cumulative impacts

of the proposed motor-vehicle restrictions in nearby National Forests: if the agency

had “considered a larger spatial bounding, addressing the effects of the proposed

action and the interaction with similar actions on adjacent national forests,” it

believed “the site specificity would have been lost among all the assumptions.”

The Forest Service also explained that “the effects of evolving [Travel

Management] decisions [across the state of California] would be difficult to

quantify,” and noted that “[p]redictions about changes in the amount of

recreational use . . . would be highly speculative.” These justifications are

reasonable. See Selkirk, 336 F.3d at 958–60 (holding that the agency reasonably

limited its cumulative effects assessment where expanding the analysis area further

would work minimize the magnitude of a project’s environmental impact); accord

Friends of the Wild Swan v. Weber, 767 F.3d 936, 943 (9th Cir. 2014).

      Although Appellants are dissatisfied with the substantive outcome reached

by the Forest Service, they have failed to demonstrate procedural deficiencies in

the Forest Service’s EIS process. See ’Ilio’ulaokalani Coal. v. Rumsfeld, 464 F.3d
7
1083, 1093 (9th Cir. 2006) (“NEPA imposes procedural requirements designed to

force agencies to take a ‘hard look’ at environmental consequences. NEPA does

not, however, mandate any substantive outcome.” (internal quotation mark and

citation omitted)).

      AFFIRMED.




                                       8